                                                                            USDC SONY
                                                                            DOCUMENT
 UNITED STATES DISTRICTCOURT                                                ELECTRONICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK
                                                                            DOC#:
 ------------------------------------------------------------- X                  ----.---+r-:,,::---
                                                                            DATE FILED: --4-C--r--'---'--+-.:......r....-
 MI CHE LE LANHAM,
                                                                   ORDER
                                     , Plaintiff,
             -against-                                             19 Civ. 24 (AKH)

 LUMENIS INC., et al.,

                                        Defendants.

 ------------------------------------------------------------- X


ALVIN K. HELLERSTEIN, U.S.D.J.:

        The following rulings respond to the parties' joint letter of December 9, 2019 (ECFNo.

60), pursuant to Rule 2.E ofmy Individual Rules of Practice.:

    I. Whether served promptly or late, defendants have the duty to respond to plaintiff's

        discovery requests, as required by Federal Rules of Procedure 33 and 34. Similarly,

        plaintiff has the duty to respond to defendants' discovery requests. The responses of both

        parties will be due January 3, 2020. No adjournments will be granted.

   2. Defendants shall be permitted to take a second deposition of plaintiff. The deposition

        shall be limited to questions arising from the forthcoming discovery responses.

    3. Plaintiff shall produce her tax returns, her medical records for the years identified on the

        subpoena served by defendants, and documents relating to Aerolase. Production shall be

        made by January 3, 2020. No adjournments will be granted. The depositions sought by

        defendants o(plaintiff's accountant and doctors are denied without prejudice to renewal

        after inspection of the tax returns and medical records she produces.

   4. A stipulation of confidentiality shall be filed by December 20, 2019.
   5. As to Aerolase, the parties shall endeavor to schedule a deposition by agreement,

         between January 3 and 24, 2020. If agreement is not forthcoming by December 20, 2O1~,

         defendants may proceed by subpoena.

   6. It is obvious that there have been discovery abuses by both sides. Both sides seek to

         cover up their respective abuses by long and tedious arguments, excessive to the issues

         presented to me. Any continuation of this conduct will merit sanctions.

                SO ORDERED.
                                                           ~ , ~ 4 Y ' " 1 ~~_....;;;:;,.
Dated:          December 11, 2019
                New York, New York                            NLVINK. HELLERSTEIN
                                                              United States District Judge




                                                  2
